UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6266



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL CHARLES VINYARD,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-99-429; CA-03-1935-4)


Submitted:   June 10, 2004                 Decided:    June 29, 2004


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Eugene Breckenridge, II, BRECKENRIDGE & DUKER, P.C.,
Ottumwa, Iowa, for Appellant. Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Charles Vinyard seeks to appeal from the district

court’s order denying relief on his motion filed under 28 U.S.C. §

2255 (2000).   The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.        28 U.S.C. §

2253(c)(1) (2000).   A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

           We have independently reviewed the record and conclude

that Vinyard has not made the requisite showing.    Accordingly, we

deny a certificate of appealability and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                               - 2 -